DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The reference Kelson, WO2018207105A1, was included in the application file but was not listed in the Information Disclosure Statement dated 12/15/2020, nor any of the other Information Disclosure Statements included in the file. The reference was not considered. 

Claim Objections
Claim 1 is objected to because of the following informalities: “Apparatus” should read “An apparatus” in line 1.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 10, 18, and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 5 and 18 recite the limitation "the group of isotopes" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claims 10 and 23 recite the limitation "the group of polymers" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 10, 14-16, 23, and 27 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Lewis (US6254552B1).
Regarding claim 1, Lewis discloses an apparatus, comprising a support (Col 2, line 7 "a wire"), comprising an outer surface (Figures 1 and 2, see annotated figures below) and configured for insertion into a body of a subject (Abstract "intra-coronary radiation devices", in order to be intra-coronary the device has to be configured for insertion into the body); multiple atoms of a radionuclide (Figures 1 and 2, radiation source layer “2”, it is inherent that the radiation source layer includes more than one atom 

    PNG
    media_image1.png
    727
    436
    media_image1.png
    Greyscale

Regarding claim 2, Lewis discloses the atoms are disposed on the outer surface (Col 2, Lines 22-25 "In another preferred embodiment, the radiation source is electrolytically deposited onto the wire. In another preferred embodiment, the radiation source is deposited onto the wire via an oxidation-reduction process.").
Regarding claim 3, Lewis discloses the support is cylindrically-shaped (Figures 1 and 2, see figures above).
Regarding claim 10, Lewis discloses the polymer is selected from the group of polymers consisting of: polypropylene, polycarbonate, polydimethylsiloxane, polyethylene terephthalate, poly(methyl methacrylate), and polysulfone (Col 2, lines 33-34 "biocompatible material is polyethylene terephthalate."). 
Regarding claim 14, Lewis discloses a method, comprising coupling multiple atoms of a radionuclide, which radioactively decays to produce a daughter radionuclide (Col 2, line 8 "a radiation source deposited or adsorbed onto the wire" Col 4, lines 41-42 "The daughter nuclides decay with the half-lives of the parent nuclides,"), to an outer surface of a support that is configured for insertion into a body of a subject (Figures 1 and 2, radiation source layer “2”, see annotated figure below, Abstract "intra-coronary radiation devices", in order to be intra-coronary the device has to be configured for insertion into the body); and subsequently to coupling the atoms to the outer surface, covering the atoms with a layer of a polymer that is permeable to the daughter radionuclide (Col 6, lines 14-16 "After depositing or adsorbing the radiation source onto the wire, the wire is then sealed (i.e., encapsulated) with a biocompatible material." Col 2, lines 33-34 "biocompatible material is polyethylene terephthalate.").

    PNG
    media_image1.png
    727
    436
    media_image1.png
    Greyscale

Regarding claim 15, Lewis discloses the support is cylindrically-shaped (Figures 1 and 2, see figures supra).
Regarding claim 16, Lewis discloses covering the atoms comprises covering the atoms by withdrawing the support from a solution of the polymer such that the layer of the polymer coats the outer surface (Col 6, lines 40-44 "Another example of a biocompatible material is a thermoplastic polymer coating such as polyvinyl chloride, polyvinyl acetate, polyethylene, polypropylene, or any other medical grade polymer resistant to radiation, and applied through a hot dip or coating process.").
Regarding claim 23, Lewis discloses the polymer is selected from the group of polymers consisting of: polypropylene, polycarbonate, polydimethylsiloxane, polyethylene terephthalate, poly(methyl methacrylate), and polysulfone (Col 2, lines 33-34 "biocompatible material is polyethylene terephthalate.").
Regarding claim 27, Lewis discloses a method, comprising: inserting a radiation source into a body of a subject (Abstract "intra-coronary radiation devices", in order to be intra-coronary the device has to be configured for insertion into the body), the radiation source including: a support (Col 2, line 7 "a wire"), including an outer surface (Figures 1 and 2, see annotated figures below), multiple atoms of a radionuclide (Figures 1 and 2, radiation source layer “2”, it is inherent that the radiation source layer includes more than one atom of a radionuclide), which radioactively decays to produce a daughter radionuclide (Col 4, lines 41-42 "The daughter nuclides decay with the half-lives of the parent nuclides,"), coupled to the outer surface, and a layer of a polymer, which is permeable to the daughter radionuclide, that covers the atoms (Col 6, lines 14-16 "After depositing or adsorbing the radiation source onto the wire, the wire is then sealed (i.e., encapsulated) with a biocompatible material." Col 2, lines 33-34 "biocompatible material is polyethylene terephthalate.", The permeability to the daughter radionuclide of the material is inherent in the listed polymers in the reference, polyethylene terephthalate (Col 2, lines 33-34), polyimide, polyamide, and polyvinyl chloride (Col 2, lines 29-30)); and .

    PNG
    media_image1.png
    727
    436
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4-6, 11, 17-19, 24 and 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over Lewis (US6254552B1) as applied to claims 1, 14 and 27 above, and further in view of Kelson (US20090136422A1). 
Regarding claim 4, Lewis teaches beta-emitting radionuclides, but does not teach alpha-emitting radionuclides. Kelson teaches that it is known to use alpha particles instead of beta particles as set forth in paragraph [0007] to provide a heavy particle that transfers a larger amount of energy, making it more efficient to use alpha particles in place of beta particles.  It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the apparatus as taught by Lewis, with alpha particles as taught by Kelson, since such a modification would provide the predictable results of a more efficient radiation delivery apparatus.
Regarding claim 5, Lewis teaches using beta-emitting radionuclides, Ce-144 and Ru-106 and does not teach to use Ra-224 and Ra-223. Kelson teaches that it is known to use Radium-223 or Radium-
Regarding claim 6, Lewis discloses the daughter radionuclides are beta-emitting radionuclides, but does not teach the daughter radionuclides are alpha-emitting radionuclides. Kelson teaches that it is known to use daughter radionuclides that are alpha-emitting radionuclides as set forth in paragraph [0094] and using alpha-emitting radionuclide as set forth supra, would result in alpha-emitting daughter radionuclides due to decay inherently. The use of alpha-emitting daughter radionuclides provides the same efficiency as discussed supra with regard to alpha particles being more efficient in delivering energy to tumors in close proximity.  It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the apparatus as taught by Lewis, with the use of daughter radionuclides that are alpha-emitting radionuclides as taught by Kelson, since such a modification would provide the predictable results of a more efficient radiation delivery apparatus.
Regarding claim 11, Lewis does not disclose coating the support in a first layer of polymer on the outer surface of the support, with first layer coupling the radionuclide to the outer surface and then coating the support, first layer and radionuclide with a first layer of a second polymer. Kelson teaches that it is known to “coat the surface of the structure by a polymeric material”, “treat the surface of the structure to intercalate atoms of the radionuclide into the surface and allow recoil" and "coat the surface of the structure by a protective coat" where representative examples of materials suitable for the protecting coat include, without limitation, a biostable material and the protective coat is preferably selected so as not to prevent emission of alpha particles and other decay chain products from the 
Regarding claim 17, Lewis teaches beta-emitting radionuclides, but does not teach alpha-emitting radionuclides. Kelson teaches that it is known to use alpha particles instead of beta particles as set forth in paragraph [0007] to provide a heavy particle that transfers a larger amount of energy, making it more efficient to use alpha particles in place of beta particles.  It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the method as taught by Lewis, with alpha particles as taught by Kelson, since such a modification would provide the predictable results of a more efficient radiation delivery method.
Regarding claim 18, Lewis teaches using beta-emitting radionuclides, Ce-144 and Ru-106 and does not teach to use Ra-224 and Ra-223. Kelson teaches that it is known to use Radium-223 or Radium-224 as set forth in paragraph [0058] to provide an alpha-emitting radionuclide, which is more efficient at delivering radiation when the radiation is in close proximity to the target tumor.  It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the method as taught by Lewis, with the use of Ra-224 and Ra-223 as taught by Kelson, since such a modification would provide the predictable results of a more efficient radiation delivery method.
Regarding claim 19, Lewis discloses the daughter radionuclides are beta-emitting radionuclides, but does not teach the daughter radionuclides are alpha-emitting radionuclides. Kelson teaches that it is 
Regarding claim 24, Lewis does not disclose a method of coating the support in a first layer of polymer on the outer surface of the support, with first layer coupling the radionuclide to the outer surface and then coating the support, first layer and radionuclide with a first layer of a second polymer. Kelson teaches that it is known to “coat the surface of the structure by a polymeric material”, “treat the surface of the structure to intercalate atoms of the radionuclide into the surface and allow recoil" and "coat the surface of the structure by a protective coat" where representative examples of materials suitable for the protecting coat include, without limitation, a biostable material and the protective coat is preferably selected so as not to prevent emission of alpha particles and other decay chain products from the surface of the structure as set forth in Figure 1, steps “12”, “15” and “18”, paragraph [0104] and  paragraph [0111] to provide for further protecting the surface from shedding the radionuclide atoms in a non-radioactive fashion.  It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the method as taught by Lewis, with treating the support with a polymer coating, embedding the radionuclides into the polymer coating and then adding a coating of a second polymer as taught by Kelson, since such a modification would provide the predictable results of a radiation delivery method in which the radionuclides are securely attached 
Regarding claim 28, Lewis does not disclose a method of coating the support in a first layer of polymer on the outer surface of the support, with first layer coupling the radionuclide to the outer surface and then coating the support, first layer and radionuclide with a first layer of a second polymer. Kelson teaches that it is known to “coat the surface of the structure by a polymeric material”, “treat the surface of the structure to intercalate atoms of the radionuclide into the surface and allow recoil" and "coat the surface of the structure by a protective coat" where representative examples of materials suitable for the protecting coat include, without limitation, a biostable material and the protective coat is preferably selected so as not to prevent emission of alpha particles and other decay chain products from the surface of the structure as set forth in Figure 1, steps “12”, “15” and “18”, paragraph [0104] and  paragraph [0111] to provide for further protecting the surface from shedding the radionuclide atoms in a non-radioactive fashion.  It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the method as taught by Lewis, with treating the support with a polymer coating, embedding the radionuclides into the polymer coating and then adding a coating of a second polymer as taught by Kelson, since such a modification would provide the predictable results of a radiation delivery method in which the radionuclides are securely attached to the support so that the radionuclides do not detach and move freely when internal to the patient’s body.
Regarding claim 29, Lewis does not disclose that inserting the radiation source into the body of the subject comprises inserting the radiation source into a tumor inside the body of the subject. Kelson teaches that it is known that brachytherapy is a form of radiation therapy in which radioactive pellets or seeds are implanted into or near the target tissue to be treated as set forth in paragraph [0005] to provide the most benefit from the radiation emission the radiation source must be as close as possible 
Regarding claim 30, Lewis does not disclose inserting the radiation source such that the radiation source is within 0.1 mm of a tumor inside the body of the subject. Kelson teaches that it is known alpha particles are the heaviest, about 7000 times the electron's mass, and have the shortest range in human tissue, less than 0.1 millimeter as set forth in paragraph [0057] to provide an effective use of alpha-emitting radionuclides the radiation emitting device would have to inherently be within .1 millimeter of the tumor.  It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the method as taught by Lewis, with radiation source that is inserted to be within 0.1 millimeter of the target tumor as taught by Kelson, since such a modification would provide the predictable results of an inherently effective use of an alpha-emitting radionuclide radiation treatment method.
Claims 7, 8, 20, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Lewis (US6254552B1) as applied to claims 1 and 14 above, and further in view of Giroux (WO2004045549A2).
Regarding claim 7, Lewis does not disclose that the thickness of polymer layer is between 0.1 and 2 microns.  Giroux teaches that it is known the coating of polymer is from about 100 nm to about 1 cm thick (page 60, lines 23-24) for brachytherapy catheters (page 54, lines 10-11).  It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the apparatus as taught by Lewis, with a polymer layer thickness that can range from 100 nm to 
Regarding claim 8, Lewis does not disclose that the thickness of polymer layer is between 0.1 and 1 microns.  Giroux teaches that it is known the coating of polymer is from about 100 nm to about 1 cm thick (page 60, lines 23-24) for brachytherapy catheters (page 54, lines 10-11).  It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the apparatus as taught by Lewis, with a polymer layer thickness that can range from 100 nm to 1 cm as taught by Giroux, since such a modification is a design choice in order the meet the requirements of the apparatus’ use and a thickness 0.1 and 1 microns would be obvious to try.
Regarding claim 20, Lewis does not disclose that the thickness of polymer layer is between 0.1 and 2 microns.  Giroux teaches that it is known the coating of polymer is from about 100 nm to about 1 cm thick (page 60, lines 23-24) for brachytherapy catheters (page 54, lines 10-11).  It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the method as taught by Lewis, with a polymer layer thickness that can range from 100 nm to 1 cm as taught by Giroux, since such a modification is a design choice in order the meet the requirements of the apparatus’ use and a thickness 0.1 and 2 microns would be obvious to try.
Regarding claim 21, Lewis does not disclose that the thickness of polymer layer is between 0.1 and 1 microns.  Giroux teaches that it is known the coating of polymer is from about 100 nm to about 1 cm thick (page 60, lines 23-24) for brachytherapy catheters (page 54, lines 10-11).  It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the method as taught by Lewis, with a polymer layer thickness that can range from 100 nm to 1 cm as taught by Giroux, since such a modification is a design choice in order the meet the requirements of the apparatus’ use and a thickness 0.1 and 1 microns would be obvious to try.
Claims 9 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Lewis (US6254552B1) as applied to claims 1 and 14 above, and further in view of Perry, "A Method for Testing The Diffusion Coefficient Of Polymer Films" (NPL Cite U).
Regarding claim 9, Lewis does not disclose a diffusion coefficient of the daughter radionuclide in the polymer is at least 10-11cm2/sec. Perry teaches that it is known the published diffusion coefficients for Radon (Rn-220, daughter radionuclide of Ra-224) through polyethylene terephthalate is 3x10-13 m2/s (which is equivalent to 3x10-9 cm2/s) as set forth in page 7, Appendix A.  It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to use polyethylene terephthalate in the apparatus as taught by Lewis, since Perry teaches that such a material would provide the predictable results of a diffusion coefficient of the daughter radionuclide in the polymer being at least 10-11cm2/sec.
Regarding claim 22, Lewis does not disclose a diffusion coefficient of the daughter radionuclide in the polymer is at least 10-11cm2/sec. Perry teaches that it is known the published diffusion coefficients for Radon (Rn-220, daughter radionuclide of Ra-224) through polyethylene terephthalate is 3x10-13 m2/s (which is equivalent to 3x10-9 cm2/s) as set forth in page 7, Appendix A.  It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to use polyethylene terephthalate in the method as taught by Lewis, since Perry teaches that such a material would provide the predictable results of a diffusion coefficient of the daughter radionuclide in the polymer being at least 10-11cm2/sec.
Claims 12, 13, 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Lewis (US6254552B1) and Kelson (US20090136422A1) as applied to claims 11 and 24 above, and further in view of Giroux (WO2004045549A2).
Regarding claim 12, Lewis and Kelson do not disclose that the thickness of the inner-layer polymer is between 0.1 and 2 microns.  Giroux teaches that it is known the coating of polymer is from 
Regarding claim 13, Lewis and Kelson do not disclose that the thickness of the inner-layer polymer is between 0.1 and 1 microns.  Giroux teaches that it is known the coating of polymer is from about 100 nm to about 1 cm thick (page 60, lines 23-24) for brachytherapy catheters (page 54, lines 10-11).  It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the apparatus as taught by Lewis and Kelson, with an inner-layer polymer layer thickness that can range from 100 nm to 1 cm as taught by Giroux, since such a modification is a design choice in order the meet the requirements of the apparatus’ use regardless if the polymer is the inner or outer layer and a thickness 0.1 and 1 microns would be obvious to try.
Regarding claim 25, Lewis and Kelson do not disclose that the thickness of the inner-layer polymer is between 0.1 and 2 microns.  Giroux teaches that it is known the coating of polymer is from about 100 nm to about 1 cm thick (page 60, lines 23-24) for brachytherapy catheters (page 54, lines 10-11).  It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the method as taught by Lewis and Kelson, with an inner-layer polymer layer thickness that can range from 100 nm to 1 cm as taught by Giroux, since such a modification is a design choice in order the meet the requirements of the apparatus’ use regardless if the polymer is the inner or outer layer and a thickness 0.1 and 2 microns would be obvious to try.
Regarding claim 25, Lewis and Kelson do not disclose that the thickness of the inner-layer polymer is between 0.1 and 1 microns.  Giroux teaches that it is known the coating of polymer is from .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Coniglione (US6589502B1) discloses a radiation source for brachytherapy that consists of atoms of a radionuclide dispersed in a biocompatible polymeric matrix that may be in shape of rod to be inserted to the patient’s body near a target tumor. Chan (US6638205B1) discloses a radiation therapy device that consists of an electroplated substrate that is coated with at least one layer of polymer in order to reduce leaching of the radioactive element. The radiation therapy device is intended to deliver the radiation source directly to the site of the tumor.
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC D HONRATH whose telephone number is (571)272-6219. The examiner can normally be reached M-F 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.D.H./Examiner, Art Unit 3791                                                                                                                                                                                                        
/THADDEUS B COX/Primary Examiner, Art Unit 3791